244 F.2d 784
Murray R. BOWDAN, Appellant,v.Hilda L. BOWDAN, Appellee.
No. 13559.
United States Court of Appeals District of Columbia Circuit.
Argued May 22, 1957.
Decided May 29, 1957.

Appeal from the United States District Court for the District of Columbia; F. Dickinson Letts, Judge.
Mr. Robert T. Smith, Washington, D. C., for appellant.
Mr. Jean M. Boardman, Washington, D. C., submitted on the brief for appellee.
Before WILBUR K. MILLER, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
In this case, plaintiff (appellee) filed suit for an absolute divorce on the ground of desertion, and for other relief. After an extensive trial, the court granted the divorce, and fixed the property rights of the parties.


2
We find no error.


3
Affirmed.